      Casebelow
The order  18-00737-SMT
                 is herebyDoc 46 Filed 04/15/19
                           signed.                Entered 04/15/19 09:43:51   Desc Main
                                  Document     Page 1 of 2
Signed: April 15 2019




                                             _____________________________
                                             S. Martin Teel, Jr.
                                             United States Bankruptcy Judge


                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

       In re                              )
                                          )
       STACEY CECELIA MILLS,              )       Case No. 18-00737
                                          )       (Chapter 13)
                            Debtor.       )       Not for publication in
                                          )       West’s Bankruptcy Reporter.

                            MEMORANDUM DECISION AND ORDER
                         RE MOTION TO EXTEND AUTOMATIC STAY

            The debtor has filed a Motion to Extend Automatic Stay (Dkt.

       No. 45), wherein the debtor is seeking to have the automatic stay

       extended to all creditors pursuant to 11 U.S.C. § 362(c)(3).

       That provision does not apply when no case has been commenced

       after the dismissal of a prior case.         This case has not been

       preceded by another case that was dismissed.           Nor has the debtor

       filed a petition commencing a new case.          Moreover, this case

       having been dismissed, there is no case pending in which to

       extend the automatic stay.      It is

            ORDERED that the debtor’s Motion to Extend Automatic Stay

       (Dkt. No. 45) is DENIED.

                                                       [Signed and dated above.]
Case 18-00737-SMT                                                                                    Doc 46                       Filed 04/15/19 Entered 04/15/19 09:43:51   Desc Main
                                                                                                                                  Document Page 2 of 2


Copies to: Debtor; recipients of e-notifications of orders.




R:\Common\TeelSM\TTD\Orders\Mtn to Reconsider\Order denying mtn to extend aut. stay treated as mtn to vacate_Stacy Mills_v3.wpd
                                                                                                                                            2
